DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B illustrated in Figures 8-15 in the reply filed on 11 August 2022 is acknowledged.  The traversal is on the ground(s) that the features illustrated in Figures 5-7 should also be included with the elected species, and the examiner agrees.  Based on the election of Embodiment B encompassing claims 5-15, the applicant has indicated that all claims are directed to the elected species, however, after reviewing the claims, the examiner withdraws claims 2-5, 10-13, 15-17 as being clearly directed to non-elected species.  These claims appear to be from species K illustrated in Figures 63-67 and species L illustrated in Figure 68.  Claims 1, 6-9, 14, and 18-20 remain pending in the application.
The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 6-9, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2013/0067788 by Gray (Gray) in view of U.S. Patent 1,786,537 issued to Holek (Holek).
Regarding claim 1, Gray discloses an ammunition container comprising: a body including a pair of horizontal wall portions, two vertical lateral wall portions, a front vertical wall portion and a back vertical wall portion collectively forming a container volume for receiving ammunitions therein (See at least Figure 10, contains elements 210); and at least one of the pair of horizontal wall portions being removable to empty the ammunitions from the plurality of vertical ammunition channels (See at least Figure 2, elements 235).
Gray does not disclose using internal walls to define a plurality of vertical ammunition channels, but does disclose that the rounds can be affixed to a clip, loose, or otherwise arranged.
Holek, a related prior art reference, discloses a plurality of internal walls parallelly disposed between the two lateral wall portions in the body, the internal walls being sized and designed to define a plurality of vertical ammunition channels, each vertical ammunition channel being configured to accommodate a stack of ammunitions therein (See at least Figure 5, elements 20-23, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Gray with the noted teachings of Holek.  The suggestion/ motivation for doing so would have been to arrange the cartridges in a known manner with a reasonable expectation of success, providing internal walls to separate the different columns as clearly illustrated in Holek.
Regarding claim 6, Gray as modified by Holek disclose the claimed invention except for 15 vertical ammunition channels.  It would have been an obvious matter of design choice to provide 15 vertical ammunition channels, since applicant has not disclosed that a certain number of channels solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any number of channels.
Regarding claim 7, Holek further discloses wherein each of the plurality of internal walls is substantially planar (See Figures, clearly illustrated).
Regarding claim 8, Holek further discloses wherein the vertical ammunition channels are spaced apart with an intervening distance compatible with cooperating openings in a magazine loader (See Figures, clearly illustrated).
Regarding claim 9, Gray further discloses wherein the ammunitions are slide fitted in the plurality of vertical ammunition channels allowing free fall of the ammunitions from the plurality of vertical ammunition channels in a corresponding magazine loader (See Figures, clearly illustrated).
Regarding claim 14, Gray as modified by Holek discloses a kit comprising: an ammunition container comprising: a body including a pair of horizontal wall portions, two vertical lateral wall portions, a front vertical wall portion and a back vertical wall portion collectively forming a container volume for receiving ammunitions therein; and a plurality of internal walls parallelly disposed between the two lateral wall portions in the body, the internal walls being sized and designed to define a plurality of vertical ammunition channels, each vertical ammunition channel being configured to accommodate a stack of ammunitions therein, at least one of the pair of horizontal wall portions being removable to empty the ammunitions from the plurality of vertical ammunition channels (Limitations previously addressed, see rejections above), Gray further discloses the kit further comprising a magazine loader for loading ammunitions from the ammunition container in magazines (See Figures, clearly illustrated).
Regarding claim 18, Gray as modified by Holek disclose the claimed invention except for 15 vertical ammunition channels.  It would have been an obvious matter of design choice to provide 15 vertical ammunition channels, since applicant has not disclosed that a certain number of channels solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any number of channels.
Regarding claim 19, Holek further discloses wherein the vertical ammunition channels are spaced apart with an intervening distance compatible with cooperating openings in a magazine loader (See Figures, clearly illustrated).
Regarding claim 20, Gray further discloses wherein the ammunitions are slide fitted in the plurality of vertical ammunition channels allowing free fall of the ammunitions from the plurality of vertical ammunition channels in a corresponding magazine loader (See Figures, clearly illustrated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641